Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 1 is objected to because of the following informalities:  Claim 1, on second line “...a thermoplastic polyester elastomer...” whereas claim 1 is construed as “…the thermoplastic polyester elastomer “. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Ting et al.  (CN105188000A), hereinafter “Wang Ting” in view of Iijima (US 20030059606). 

As to Claim 1, Wang Ting teaches a speaker diaphragm (speaker diaphragm as shown on Figures 1a and 1b including a ball top 20 at the central portion and loop portion 10 at an edge position), comprising a thermoplastic polyester elastomer film layer, a thermoplastic polyester elastomer including a copolymer composed of a polyester hard segment A and a polyether or aliphatic polyester soft segment B, ( As shown in Fig. 1a and Fig. 1b, the speaker diaphragm of Fig. 1a includes a ball top 20 at a central position and a loop portion 10 at an edge position. The loop portion 10 is a single layer structure composed of a layer of thermoplastic polyester elastomer TPEE material layer 2; alternatively, the loop portion 10 is a composite structure in which at least one layer of thermoplastic polyester elastomer TPEE material layer 2 is compounded. Thermoplastic polyester elastomer (abbreviated as TPEE or TPC, referred to as TPEE in the present invention) is a block containing a polybutylene terephthalate PBT polyester hard segment and an aliphatic polyester or polyether soft segment. See at least page 4 of translation [0003]-[0004]) Regarding the following: wherein mass percentage of the polyester hard segment A is 10-95%, Wang Ting teaches the composite structure of the individual composite layer can be specifically designed to according to the acoustic performance of the product. See at least page 6, [0009]. Wang Ting does not explicitly teach the composition includes mass percentage of the polyester hard segment A is 10-95%. However, Iijima in related field (Thermoplastic polyester elastomers (TPEE) teaches various compositions of TPEE materials to achieve desired hear fusion bond properties in high temperature atmosphere [0006]. Iijima on [0094], [0096], [0098] and [00100] teaches varying mass percent of the soft segment and thus varying mass 

As to Claim 2, Wang Ting in view of Iijima teaches the limitations of Claim 1, and wherein the polyether or aliphatic polyester soft segment B includes one or more materials selected from the group consisting of aliphatic polyester, polytetrahydrofuran ether, polyphenylene ether, polypropylene oxide and polyethylene oxide,[0026] The saturated polyester type thermoplastic elastomers are generally prepared by  
As to Claim 3, Wang Ting in view of Iijima teaches the limitations of Claim 1, and wherein a relative molecular mass of the one or more materials of the polyether or aliphatic polyester soft segment B is 600-60000, [0025] teaches Polyalkylene ether glycols having a number average molecular weight of 400 to 6,000 are usually used in the invention. Those having a number average molecular weight of 600 to 4,000 are preferred.
As to Claim 4, Wang Ting in view of Iijima teaches the limitations of Claim 1, and wherein the polyester hard segment A includes a polymer of dibasic acid and dihydric alcohol, [0076] The polyester resins include thermoplastic polyesters which are generally produced by condensation between a dicarboxylic acid or a derivative thereof (such as a lower alkyl ester, an acid halide or an anhydride) and a glycol. (that is “dihydric alcohol”
 
As to Claim 5, Wang Ting in view of Iijima teaches the limitations of Claim 4, and wherein the dibasic acid is selected from the group consisting of terephthalic acid, isophthalic acid, naphthalenedicarboxylic acid and biphenyldicarboxylic acid, Iijima 
As to Claim 6, Wang Ting in view of Iijima teaches the limitations of Claim 4, and wherein the dihydric alcohol is selected from the group consisting of ethylene glycol, propylene glycol, butylene glycol, pentanediol, and hexylene glycol, Iijima on [0027] teaches [0027] The aliphatic and/or alicyclic diol having 2 to 12 carbon atoms include those usually used as a starting material of polyesters, particularly of polyester type thermoplastic elastomers Examples are ethylene glycol, propylene glycol, trimethylene glycol, 1,4-butanediol, 1,4-cyclohexanediol, and 1,4-cyclohexanedimethanol. 
As to Claim 7, Wang Ting in view of Iijima teaches the limitations of Claim 1, and wherein the polyester hard segment A comprises a material that can be crystallized ( Iijima teaches aromatic polyester [0021] where aromatic polyesters are highly crystalline https://polymerdatabase.com/polymer%20classes/Polyester%20type.html and an average polymerization degree of the polyester hard segment A material is ≥2, [0026] The saturated polyester type thermoplastic elastomers are generally prepared by .
As to Claim 8, Wang Ting in view of Iijima teaches the limitations of Claim 1, and wherein the polyester hard segment A comprises a material having a melting temperature .≥150.degree. C., Iijima on [0094]-[0098] and [100] teaches the temperature of 185, 210,160,197 degrees. C. 
As to Claim 9, Wang Ting in view of Iijima teaches the limitations of Claim 1, and regarding the following: wherein the thermoplastic polyester elastomer film layer has a thickness of 5-70 .mu.m, Wang Ting on page 6 [0009] teaches the thickness of the single-layer speaker diaphragm in the present invention or the thickness of each composite layer of the speaker diaphragm of the composite structure can be specifically designed according to the acoustic performance of the product, provided that the production requirements are met. Wang Ting in view of Iijima does not explicitly teaches wherein the thermoplastic polyester elastomer film layer has a thickness of 5-70 .mu.m. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to design the thickness of elastomer film to achieve required acoustic performance. 
As to Claim 10, Wang Ting in view of Iijima teaches the limitations of Claim 1, and, further comprising two surface layers compounded together and at least one intermediate layer located between the two surface layers, wherein, at least one of the surface layers is the thermoplastic polyester elastomer film layer, and at least one of the intermediate layers is an adhesive layer, When the composite structure of the folded 

 
As to Claim 11, Wang Ting in view of Iijima teaches the limitations of Claim 10, and wherein the two surface layers are the thermoplastic polyester elastomer film layers, (Preferably, as shown in Figures 6a to 6d, Figures 6a to 6d show speaker diaphragms of four configurations. One of the structural forms is shown in FIG. 6a. The five-layer structure is a plastic substrate layer 1, a thermoplastic polyester elastomer TPEE material layer 2, a glue layer 3, and another thermoplastic polyester elastomer from bottom to top. TPEE material layer 2 and another plastic substrate layer 1), therefore Wang Ting teaches various alterations to the surface layers are possible. See at least Wang Ting on page 5, [0009]-[0010].  
 
As to Claim 12, Wang Ting in view of Iijima teaches the limitations of Claim 11, and wherein the speaker diaphragm is comprises a three-layer structure including one intermediate layer, When the composite structure of the folded portion of the speaker diaphragm of the present invention has a three-layer structure, the three-layer structure comprises a layer of thermoplastic polyester elastomer TPEE material 2, a layer of glue 3 and a layer of plastic substrate 1; Wherein, the plastic substrate layer 1 comprises polyetheretherketone PEEK, polyarylate PAR, polyetherimide PEI, polyimide PI, polyphenylene sulfide PPS, polyethylene naphthalate PEN, poly pair One or more of ethylene phthalate PET, the adhesive layer 3 is an acrylic rubber or a silica gel. See at least Wang Ting on page 5, [0001].

 As to Claim 13, Wang Ting in view of Iijima teaches the limitations of Claim 10, wherein the speaker diaphragm comprises two intermediate layers, and the two intermediate layers comprise adhesive layers of different materials, Wang Ting on page 5, [0007] teaches Alternatively, the five-layer structure comprises a layer of thermoplastic polyester elastomer TPEE material 2, two layers of glue 3 and two layers of plastic substrate 1; or the five-layer structure comprises a layer of thermoplastic polyester elastomer TPEE material 2. Further, the adhesive layer 3 is acrylic rubber or silica gel.  
As to Claim 14, Wang Ting in view of Iijima teaches the limitations of Claim 10, and  wherein the speaker diaphragm comprises three intermediate layers, wherein a first and a second of the intermediate layers comprise adhesive layers and a third of the intermediate layers comprises the thermoplastic polyester elastomer film layer, and wherein the thermoplastic polyester elastomer film layer is located between the two adhesive layers, Wang Ting teaches on [0001] on page 6 of translation, Yet another structural form is shown in Figure 6d. The five-layer structure is a thermoplastic polyester elastomer TPEE material layer 2, a glue layer 3, a glue substrate layer 4, another glue layer 3, and a plastic base from bottom to top. Material layer 1.

As to Claim 15, Wang Ting in view of Iijima teaches the limitations of Claim 1, and a speaker, comprising a vibration system and a magnetic circuit system cooperating with the vibration system, wherein the vibration system comprises the speaker diaphragm according to claim 1 (Wang teaches diaphragm for a speaker that implicitly teaches a magnetic circuit system cooperating with a vibration system including a voice coil and diaphragm to produce sound. See at least Wang on page 1, [0001] under “Background of Invention.”)
As to Claim 16, Wang Ting in view of Iijima teaches the limitations of Claim 10, and wherein the speaker diaphragm comprises three intermediate layers, wherein the three intermediate layers comprise adhesive layers, Wang Ting teaches on [0001] on page 6 of translation, yet another structural form is shown in Figure 6d. The five-layer structure is a thermoplastic polyester elastomer TPEE material layer 2, a glue layer 3, a glue substrate layer 4, another glue layer 3, and a plastic base from bottom to top. Material layer 1.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651